___________

                                     No. 95-3875
                                     ___________

United States of America,                  *
                                           *
              Appellee,                    *
                                           * Appeal from the United States
     v.                                    * District Court for the
                                           * Western District of Arkansas.
Nicholas Louis Busich,                     *       [UNPUBLISHED]
                                           *
              Appellant.                   *
                                     ___________

                        Submitted:   March 28, 1996

                            Filed:   April 4, 1996
                                     ___________

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________


PER CURIAM.


     Nicholas Louis Busich challenges his convictions upon his guilty
pleas to distributing cocaine base and methamphetamine, in violation of 21
U.S.C. § 841(a)(1).        On appeal, Busich argues that a prior uncontested
civil administrative forfeiture of a 1984 Chevrolet pickup truck barred his
prosecution and conviction on double jeopardy grounds.       This argument is
foreclosed, however, by our recent opinion in United States v. Sykes, 73
F.3d 772, 773-74 (8th Cir. 1996).


     The judgment is affirmed.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.